TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00869-CV



  St. David’s Healthcare Partnership, L.P., L.L.P. d/b/a South Austin Hospital, Appellant

                                                 v.

                                    Beverly Aycock, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-10-002064, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               St. David’s Healthcare Partnership, L.P., L.L.P. d/b/a South Austin Hospital and

Beverly Aycock have filed a joint motion to abate this appeal. The parties have reached a settlement

and are now asking this Court to abate the appeal in order to “permit proceedings in the trial court

to effectuate the agreement.” See Tex. R. App. P. 42.1(a)(2)(C). We grant the motion and abate

the appeal. The parties are ordered to file a motion dismissing this appeal within 30 days of the

conclusion of the underlying proceedings.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Abated

Filed: August 5, 2011